                    Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 1 of 7
                                    United States District Court
                                     DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                  JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-129-BLG-SPW-l
 JERRY SALAZAR,JR.                                                         USM Number: 18738-509
                                                                           Evangclo Arvanetes
                                                                           Dcfcndaiu's Auorncy



THE DEFENDANT:
 0     pleaded guilty to count(s)                        1
       pleaded nolo contendere to count(s) which
  □
       was accepted by the court
       was found guilty on count{s) after a plea of
  □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                             Offense Ended    Count
  18:9220.F     Prohibited Person In Possession Of A Firearm; Forfeiture Allegation              11/20/2019




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □     The defendant has been found not guilty on count(s)
 121   Count(s) 2 [21 is   □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             June 3.2021
                                                             Date ol imposition or.Iudgment




                                                             'ignaturc of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title ofJudge

                                                             June 3,2021
                                                             Dale
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 2 of 7
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 3 of 7
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 4 of 7
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 5 of 7
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 6 of 7
Case 1:20-cr-00129-SPW Document 34 Filed 06/03/21 Page 7 of 7
